

 
Exhibit 10.1
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission. The copy filed herewith
omits the information for which confidential treatment has been requested and
replaces it with [***].


Loan Agreement
     
between
     
SES SOCIETE
D’ENERGIE SOLAIRE
SA
Route de Saint-Julien 129
1228 Plan-les-Ouates
   
Joint engagement :
(hereinafter the “debtors”)
In the event of a plurality of debtors, the latter shall be jointly liable,
pursuant to Art. 143seq CO.
   
and
     
Banque Cantonale de Genève
(hereinafter the “bank”)
Quai de l’Ile 17, 1204 Geneva
   
Object :
Financing of the construction of a photovoltaic power plant (hereinafter the
“solar plant”) on the roof top of the [***] Shopping Mall, prior to purchase of
the solar plant by [***] subsequent to the operation starting date, expected by
June 30, 2010.
   
Limit :
CHF 3'000'000.00 (three million Swiss francs)
   
Use :
On current account :
     
N° : 5017.04.49 [***]
     
and/or
     
for the opening of letter of credits :
     
The bank reserves all rights to refuse issuance of certain warranties and/or
cautions and letter of credits.
       
Interest :
Current account :
     
5.750% per year for the letter of credits, variable at any time, notably subject
to the conditions of the market.
     
Special interest rate will be charged on any amount in excess of the limit of
the loan in current account. This interest rate is regularly published in the
brochure “Tariffs and Services Conditions” of the bank ; currently, it amounts
to 9.500%.

 
 
 

--------------------------------------------------------------------------------

 

Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission. The copy filed herewith
omits the information for which confidential treatment has been requested and
replaces it with [***].


Commission :
Current account :
 
0.250% per quarter, calculated on the highest debit balance during the given
period.
     
Issuance of letters of credit :
 
The bank will charge a commission and costs on issuance of letter of credits.
   
Billing :
The interests, commissions and costs will be calculated and included in the
current account each quarter.
   
Set-up fees :
CHF 10'000.00, which will be deducted from account N°5017.04.49 during the first
closing
   
Maturity:
June 30, 2010, date on which the financing will have been entirely repaid, being
understood that the loan can be accelerated at any time by one or the other of
the parties, according to the general conditions of the bank.
   
Security :
 
Simple security from [***] in the amount of  up to CHF 3'000'000.00 in capital,
in accordance with the instrument to be provided to the bank.
     
Assignment by the debtor(s) to the bank of the sale proceeds of the financed
solar plant, pursuant to the assignment agreement attached herewith.
     
Assignment by the debtor(s) to the bank of the proceeds resulting from the
contract to be entered into with [***] relating to the sale of the electricity,
pursuant to the assignment agreement attached herewith.
     
Assignment by the debtor(s) to the bank of the proceeds of the civil liability
insurance policy and fire flood insurance policy (natural disasters, riots and
acts of malevolence), pursuant to the assignment agreement attached herewith.
     
Assignment by the debtor(s) to the bank of the proceeds of the sale of the
industrial building located in chemin du Champs-des-Filles, 1228
Plan-les-Ouates, pursuant to the assignment agreement attached herewith.

 
 
 

--------------------------------------------------------------------------------

 

Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission. The copy filed herewith
omits the information for which confidential treatment has been requested and
replaces it with [***].


Other conditions :
The amount of this credit is determined on the basis of the financial plan
provided to the bank, based upon a global cost of the project in the amount of
CHF [***].
     
The amounts for which the financing is not provided for by the bank are as
follows:
     
- CHF [***] of works performed by Hevron S.A.,
- CHF 250'000.00 of beneficiary margin of the debtor(s).
     
Payment of the two amounts indicated above is postponed until the maturity date
of the current financing.
     
The repayment of the EUR [***] corresponding to the advance of 5% paid by the
debtor(s) at the order of the photovoltaic modules is not due until the sale of
the solar plant to [***].
     
Should the project undergo any technical or financial modifications, the
debtor(s) must inform the bank at the earliest date possible.
     
During the construction, the solar plant shall be sufficiently and constantly
insured against fire and flood damages by a company having its head office in
Switzerland. The insurance shall also cover civil liability. The debtor(s)
commit themselves to provide the bank with a copy of the insurance policy
covering the construction site.
     
Any modification of the contract or delay in payment of an insurance premium
shall be notified to the bank.
     
Subordination of the claims of SES Solar Inc. amounting to CHF 2,381,926
pursuant to the annual statement as of December 31, 2008, copy of which is to be
provided to the bank.
     
The debtor(s) commit themselves not to reimburse the claims above without the
bank’s written consent.
     
At the end of the construction, the debtor(s) shall provide the bank with a copy
of the certificate established by [***] certifying that the constructions have
been correctly realized and that they do not present any danger to third
parties.

 
 
 

--------------------------------------------------------------------------------

 

Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission. The copy filed herewith
omits the information for which confidential treatment has been requested and
replaces it with [***].


Miscellaneous :
Under no circumstances shall the sum of credit be liberated without:
     
Satisfaction of all the aforementioned points (being understood that the
conclusion of the guarantee provided by [***] and conclusion of the contract
with [***] will take place after the use of credit),
     
Definite validation of the construction permit, a copy of which shall be
submitted to the bank,
     
Remittance to the bank of a copy of the purchase agreement of the solar power
station between the debtor(s) and the [***], duly signed, for the minimum price
of CHF [***],
     
Remittance to the bank of a duly signed copy of the agreement between the
debtor(s) and Hevron S.A, in relation to the works to be provided for the
minimum amount of CHF [***] and with deferred payments,
     
Remittance to the bank of a copy of the contract of use of a commercial
building’s roof in [***], free of charge, between the debtor(s) and the owner of
the building, duly signed, for a minimum term of 25 years
     
Remittance to the bank of a copy of the contract duly signed between the
debtor(s) and [***] in relation to the purchase of the electricity produced by
the financed solar power station
     
The debtor(s) shall notify the bank immediately of any circumstances which put
or could put them in default or which caused or could cause a deterioration in
its/their financial standing.
   
Funds withdrawals :
This loan shall be used as the works advance, by means of payment orders,
accompanied by the relevant invoices to the benefit of the service providers,
established and signed by debtor(s)
     
To allow a precise control of the payment, the debtor(s) will provide the bank
with the list of the service providers duly dated and signed.

 
 
 

--------------------------------------------------------------------------------

 

Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission. The copy filed herewith
omits the information for which confidential treatment has been requested and
replaces it with [***].


Other contractual bases:
In addition, the present contract is also governed by the following enclosed
documents, which are integral part of this contract and which should be returned
to the bank duly dated and signed:        
·    
4 assignment agreements of products as a possible guarantee
     
Notices:
All correspondence in relation to the financing should be sent to:          
SES SOCIETE D’ENERGIE SOLAIRE SA
Mrs. Sandrine Crisafulli
Route de Saint-Julien 129
1228 Plan-les-Ouates
     
Deadline for acceptance :
The present contract and its annexes must be returned to the bank no later than
30 September 09 duly signed and dated.



The undersigned confirms that they took knowledge of every page of the present
contract, as well as general terms of the bank and the aforementioned documents,
and declares to accept all the contractual conditions which are enunciated
therein.


Geneva, 18 September, 2009


Banque Cantonale de Genève


Tanguy de Jaegere
Luca Fontanelli
Member of the Management
Executive



Debtor(s):


Signature /s/ Sandrine Crisafulli                      
SES SOCIETE D’ENERGIE SOLAIRE SA


Place and date :
Plan-les-Ouates
 
September 18, 2009


 
 

--------------------------------------------------------------------------------

 

Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission. The copy filed herewith
omits the information for which confidential treatment has been requested and
replaces it with [***].


Contract to provide a guarantee


The undersigned:
SES SOCIETE D’ENERGIE SOLAIRE SA


Assign to the Banque Cantonale de Genève, with its headquarters in Geneva (“the
Bank”):


All the proceeds of the sale of the Solar Central (being: the photovoltaic
production unit comprising the solar panels, the supporting structure, cables,
accessory equipment, and the associated remote processing) that is to be built
on the rooftops and in an appropriate local in the Shopping Center of [***], at
[***],


As well as all the accessory rights and preferences, and interests that are or
are to be owed.


The present assignment guarantees all present and future rights that the Bank
have or may have against the undersigned.


The undersigned commit themselves to instruct the buyer to make payment directly
to the Bank who has the authority to notify the assignment if it thinks fit.


The undersigned acknowledge as being binding, the general conditions that are
applicable in relation to the Bank’s business and its clients.


Assignee(s)
SES SOCIETE D’ENERGIE SOLAIRE SA


Signature: /s/ Sandrine Crisafulli                      
 
Date and place: September 18, 2009

 
 

--------------------------------------------------------------------------------

 


Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission. The copy filed herewith
omits the information for which confidential treatment has been requested and
replaces it with [***].


Contract to provide a guarantee


The undersigned:
SES SOCIETE D’ENERGIE SOLAIRE SA


Assign to the Banque Cantonale de Genève, with its headquarters in Geneva (“the
Bank”), the product of the potential sale of the property at:


Chemin des Champ-des-Filles 36, 1228 Plan-les-Ouates (DDP 6786 de la commune de
Plan-les-Ouates)


For a sum, yet to be determined, but that will be decided with a potential
buyer, including all accessory rights and preferences, as well as interests that
are or are to be owed.


The present assignment guarantees all present and future rights that the Bank
have or may have against the undersigned.


The undersigned commit themselves to instruct the buyer to make his payment(s)
directly to the Bank who is authorized to notify the assignment if it thinks
fit.


The undersigned acknowledge as being binding, the general conditions that are
applicable in relation to the Bank’s business and its clients.


Assignee(s)
SES SOCIETE D’ENERGIE SOLAIRE SA


Signature: /s/ Sandrine Crisafulli                      
 
Date and place: September 18, 2009

 
 

--------------------------------------------------------------------------------

 


Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission. The copy filed herewith
omits the information for which confidential treatment has been requested and
replaces it with [***].


Contract to provide a guarantee


The undersigned:
SES SOCIETE D’ENERGIE SOLAIRE SA


Assign to the Banque Cantonale de Genève, with its headquarters in Geneva (“the
Bank”):


All the proceeds arising from the contract that the undersigned will conclude
with [***] in relation to the sale of electricity produced by the solar central
that it to be built on the rooftops of the shopping center at [***],


As well as all the accessory rights and preferences, and interests that are or
are to be owed.


The present assignment guarantees all present and future rights that the Bank
have or may have against the undersigned.


The undersigned commit themselves to instruct the buyer to make his payment(s)
directly to the Bank who is authorized to notify the assignment if it thinks
fit.


The undersigned acknowledge as being binding, the general conditions that are
applicable in relation to the Bank’s business and its clients.


Assignee(s)
SES SOCIETE D’ENERGIE SOLAIRE SA


Signature: /s/ Sandrine Crisafulli                      
 
Date and place: September 18, 2009

 
 

--------------------------------------------------------------------------------

 

Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission. The copy filed herewith
omits the information for which confidential treatment has been requested and
replaces it with [***].


Contract to provide a guarantee


The undersigned:
SES SOCIETE D’ENERGIE SOLAIRE SA


Assign to the Banque Cantonale de Genève, with its headquarters in Geneva (“the
Bank”):


Its (their) rights that follow from the policies of the civil liability
insurance and fire and floor insurance (force of nature, riots and malevolence
acts) concluded by the undersigned to cover the risks that are inherent to the
construction and exploitation of the solar central on the rooftops of the
shopping center at [***],


As well as all the accessory rights and preferences, and interests that are or
are to be owed.


The present assignment guarantees all present and future rights that the Bank
have or may have against the undersigned.


The undersigned commit themselves to instruct the buyer to make his payment(s)
directly to the Bank who is authorized to notify the assignment if it thinks
fit.


The undersigned acknowledge as being binding, the general conditions that are
applicable in relation to the Bank’s business and its clients.


Assignee(s)
SES SOCIETE D’ENERGIE SOLAIRE SA


Signature: /s/ Sandrine Crisafulli                      
 
Date and place: September 18, 2009

 
 

--------------------------------------------------------------------------------

 